Case 1:17-cv-04472-ILG-ST Document 29 Filed 03/08/19 Page 1 of 2 PageID #: 171



                               ROBERT L. ARLEO, ESQ. P.C.
                                 380 Lexington Avenue
                                     17th Floor
                                New York, N.Y. 10168
Telephone: (212) 551-1115                                                  Fax: (518) 751-1801
Email: robertarleo@gmail.com

                                                           March 8, 2019
Honorable I. Leo Glasser
Senior United States District Judge
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

                          Re: Timoshenko v. Mullooly, Jeffrey, Rooney & Flynn, LLP
                              17-cv-04472 (ILG)(ST)

Dear Senior District Judge Glasser:

    As Your Honor may recall, I am counsel for the Defendant named in the above-entitled Fair
Debt Collection Practices Act (FDCPA) lawsuit. On March 30, 2018, Your Honor granted
Defendant’s motion for judgment on the pleadings and directed Plaintiff’s attorney, Igor Litvak,
to show cause why he should not be sanctioned for violating Fed. R. Civ. P. 11(b)(2) and
whether he should not be ordered to pay the Defendant’s attorneys fees and costs pursuant to 28
U.S.C. § 1927. On May 4, 2018, Your Honor held a hearing in regard to the sanctions order to
show cause. As of date, no decision has been issued by Your Honor in regard to the issue of
sanctioning Mr. Litvak.

   On March 5, 2019, District Judge Brian Cogan, in another FDCPA lawsuit wherein Mr.
Litvak is named as a counsel for a consumer plaintiff, Saraci v. Convergent Outsourcing, Inc.,
18-cv-6505, granted summary judgment to the debt collector named in said lawsuit. I attach a
copy of said decision herewith. I refer Your Honor to page 6 of the decision wherein Judge
Cogan chastised the plaintiff’s attorneys, including Mr. Litvak, for filing a baseless FDCPA
lawsuit. Judge Cogan’s admonishment of Mr. Litvak and his two co-counsels provides a further
support for Your Honor to sanction Mr. Litvak in conjunction with the filing of the above-
entitled lawsuit frivolous FDCPA lawsuit.

                                                     Respectfully submitted,

                                                     / s / Robert L. Arleo

                                                     Robert L. Arleo
RLA:gra
cc: All attorneys of records via ECF
    Mullooly, Jeffrey, Rooney & Flynn, LLP
Case 1:17-cv-04472-ILG-ST Document 29 Filed 03/08/19 Page 2 of 2 PageID #: 172
